Case 2:20-cv-12355-LVP-KGA ECF No. 21, PageID.186 Filed 08/17/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


RONNELL SIMMONS,

      Plaintiff,                              Case No. 2:20-cv-12355
                                              District Judge Linda V. Parker
v.                                            Magistrate Judge Kimberly G. Altman

CITY OF TRENTON, TRENTON
POLICE CHIEF, TRENTON POLICE
DEPARTMENT,

     Defendants.
________________________________/

       ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL
                        (ECF No. 14)

      This is a civil rights case. Plaintiff Ronnell Simmons is suing Defendants

the City of Trenton, the Trenton Police Chief, and the Trenton Police Department 1

claiming a violation of his constitutional rights stemming from an May 1, 2020

incident at the United States/Canadian border where authorities seized over

$47,000 in cash from Plaintiff. 2 Defendants filed a motion to compel based on


1
  Plaintiff also sued the State of Michigan and the United States Border Patrol. The
Court issued an order to show cause for failure to prosecute. (ECF No. 6). Plaintiff
did not respond to the show cause order and the Court subsequently dismissed
these defendants. (ECF No. 8).
2
  Plaintiff originally filed suit in the Northern District of Ohio. Defendants filed a
motion to transfer venue, to which Plaintiff did not respond. The district court in
the Northern District of Ohio granted Defendants’ motion. See ECF No. 13, Page
ID.147-149.
                                              1
Case 2:20-cv-12355-LVP-KGA ECF No. 21, PageID.187 Filed 08/17/21 Page 2 of 4




Plaintiff’s failure to respond to their discovery requests and failure to file initial

disclosures. (ECF No. 14). The motion was referred to the undersigned under 28

U.S.C. § 636(b)(1)(A). (ECF No. 17). For the reasons stated on the record at the

hearing on August 17, 2021, the motion is GRANTED.

      As stated at the hearing, Plaintiff has failed to: (1) file initial disclosures by

April 29, 2021 as required by the Discovery Plan, see ECF No. 11; (2) respond to

Defendants’ First Interrogatories served on April 30, 2021, see ECF No. 14-7,

PageID.109-113; (3) respond to Defendants’ Request for Production of Documents

served on April 30, 2021, see ECF No. 14-8, Page.ID115-119; and (4) respond to

Defendants’ First Requests to Admit and Related Document Requests served on

April 30, 2020, see ECF No. 14-9, PageID.121-130. Defendants advised Plaintiff

in writing of these failures and asked that Plaintiff stipulate to respond to the

overdue discovery or Defendants would file a motion to compel. See ECF No. 14-

10, PageID.132, and ECF No. 14-11, PageID.134. Plaintiff failed to respond.

Defendants then filed the instant motion.

      Plaintiff’s arguments for not responding as set forth in the response to

Defendants’ motion to compel and as stated on the record are neither persuasive

nor legitimate grounds for failing to cooperate in discovery.

      Accordingly, Plaintiff shall file responses to Defendants’ Interrogatories,

Requests for Production, and Requests for Admission within 14 days of entry of

                                            2
Case 2:20-cv-12355-LVP-KGA ECF No. 21, PageID.188 Filed 08/17/21 Page 3 of 4




this Order. Plaintiff shall answer or object to each interrogatory and request in

accordance with Rule 33(b) and Rule 34(b)(2), and shall admit or deny each

request for admission in accordance with Rule 36.

      Plaintiff is warned that failure to timely and appropriately respond will result

in Defendants’ Requests for Admissions being deemed admitted. Plaintiff is also

warned that a failure to timely and appropriately respond to Defendants’

Interrogatories and Requests for Production of Documents may result in a

recommendation that the case be dismissed for failure to comply with discovery

under Rule 37(b)(2)(A).

      Finally, Defendants are entitled to the reasonable attorney fees and costs

incurred in connection with researching and drafting the motion to compel,

researching and drafting the reply brief, and preparing for and attending the oral

argument. See Fed. R. Civ. P. 37(a)(5). The award will be against Plaintiff’s

counsel, not Plaintiff, because there is no indication that the failure to respond was

result of Plaintiff’s conduct. Defendants’ counsel shall file a bill of costs with a

supporting affidavit or declaration within 14 days of this Order.

      SO ORDERED.

Dated: August 17, 2021                  s/Kimberly G. Altman
Detroit, Michigan                       KIMBERLY G. ALTMAN
                                        United States Magistrate Judge




                                           3
Case 2:20-cv-12355-LVP-KGA ECF No. 21, PageID.189 Filed 08/17/21 Page 4 of 4




      The parties’ attention is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days from the date of receipt of a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).


                         CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court’s ECF System to
their respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on August 17, 2021.


                                              s/Carolyn M. Ciesla
                                              CAROLYN M. CIESLA
                                              Acting in the Absence of
                                              Case Manager Marie E. Verlinde




                                          4
